[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 3, 2006
                             No. 05-14733                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-00006-CR-5-MCR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                   versus

AURELIO MARTINEZ-ABUNDIZ,
a.k.a. Aurelio Martinez-Abundez,
a.k.a. Jose Martinez, et al.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (August 3, 2006)

Before CARNES, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      Gwendolyn Spivey, appointed counsel for Aurelio Martinez-Abundiz in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martinez-Abundiz’s conviction

and resulting sentence are AFFIRMED.




                                          2